DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 1-10 are pending 
Claims 1-10 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of European Application No. EP12158934.3 filed on 05/22/2012 and PCT Application PCT/EP2013/060303 filed on 05/17/2013. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris (US 2004/0229773, as disclosed in IDS) in view of Li (Composition of amino acids in feed ingredients for animal diets, Amino Acids, 2011, 40, pp. 1159-1168, as disclosed in IDS).
Harris teaches compositions comprising beta-alanine, which reads on the following definitions of the recited formula (I): R1 is H, R3 is H (see abstract).  Harris teaches a total dosage of 0.2 to 7 grams daily (paragraph 0016), which corresponds to 2.2 mmol to 78.6 mmol (wherein molar weight of beta-alanine is 89.09 g/mol, for example 7 g / 89.09 g/mol = 0.0786 mol = 78.6 mmol).  Harris teaches providing horses with a diet of 1 kg of pelleted feed (see Example 1, [0084]), and that beta-alanine can be mixed directly into the normal feed (paragraph 0085).  Harris teaches such compositions suitable for other animals (paragraphs 0003, 0021, 0065, 0067).  It would be implicit to one of ordinary skill in the art to orally administer the compound since the compound is provided in feed.  
Harris does not teach treating poultry or fish with a composition comprising beta-alanine.  Harris does not teach a feed comprising between 2 and 55 mmol/kg dry weight of a beta-alanine compound.
Li teaches the study of animal feeds for the improvement of poultry and fish, which comprise dietary amino acids, such as β-alanine (see abstract; pg. 1160, left column, first paragraph). 
It would have been obvious to one of ordinary skill in the art to treat poultry, pigs and fish with a composition comprising beta-alanine, as suggested by Li, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Harris teaches such compositions suitable for other animals (paragraphs 0003, 0021, 0065, 0067), and Li teaches that compositions comprising beta-alanine can improve the feed of poultry and fish (see abstract; pg. 1160, left column, first paragraph), with a reasonable expectation of success absent evidence of criticality of the particular steps.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a feed comprising between 2 and 55 mmol/kg dry weight of a β-alanine compound, as suggested by Harris, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Harris teaches that beta-alanine can be mixed directly into normal livestock feed, which can increase the anaerobic working capacity of muscle and other tissues in the subject, with a reasonable expectation of success absent evidence of criticality of the particular formulation. 
Regarding the limitation of 2 and 55 mmol/kg dry weight of a β-alanine compound, Harris teaches a total dosage of 0.2 to 7 grams daily (paragraph 0016), which corresponds to 2.2 mmol to 78.6 mmol, and even though the range for beta-alanine dosage as taught by Harris is not the same as the claimed dosage, Harris does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosages is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage of beta-alanine in order to increase the anaerobic working capacity of the subject.
Regarding the intended purpose of reducing the conversion ration of the feed used to feed the animals without lowering their bodyweight gain, and the purpose of increasing their bodyweight gain, the prior art reads on the active steps of the claimed method of treatment, and when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the metabolic effects on body weight, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

	
Conclusion
Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628        

/SAVITHA M RAO/Primary Examiner, Art Unit 1629